One-minute speeches on matters of political importance
The next item is one-minute speeches on matters of political importance.
(FR) Mr President, an administrator's post in the European Parliament information office in Luxembourg has been vacant for more than two years. I should like to know the outcome of advertising the post; why was there one candidate whose application file was incomplete; and what was missing from the file? Why have we had no information on this matter? I should also like to know what the administration intends to do about filling this post that has been vacant for so long?
(ES) Mr President, many thanks for your words at the beginning of this plenary to the family of the murdered Guardia Civil officer, the Spanish Armed Forces and, of course, the Spanish people. Thank you, Mr President.
I believe that the only way to defeat ETA and the terrorists is for us to remain united against terrorism.
I think that all European democrats should show their unity and support for the governments of Spain and France in this collective task and we should put to one side the absurd divisions of the recent past. Let us show we are all united against terrorism.
(SL) On 28 April a plane belonging to Macedonian airline MAT, en route to Egypt with 76 passengers on board, was forced to land in Istanbul because the Greek authorities refused to allow it to cross Greek airspace.
In February, the Greek authorities had refused to grant MAT a permit for charter flights to Corfu, citing as grounds the airline's name, MAT (Macedonian Airlines). The aim of the European Common Aviation Area Agreement signed in June 2006 was to create an expanded common aviation area with neighbouring states, including the former Yugoslav Republic of Macedonia.
Under the Treaty, the Greek authorities are obliged to grant MAT's request. The Greek blockade of MAT flights constitutes a breach of the law applicable, of the EU Treaties, and of international law on air traffic. Citing the airline's name as grounds for this decision is also contrary to common European values.
I should be interested to learn what action the European institutions and the Commission propose to take to put an end to this discriminatory practice, which is contrary to free movement of persons, goods and services, and is directed against states that are applying for European Union membership.
(HU) Mr President, in the eastern central European region we are also having to deal with Communism's harmful legacy for the environment. In no way can this be considered a purely domestic issue; it is a common European problem that affects us all. When the regime change came about, our countries, including Romania, were unprepared as regards environmental protection strategies.
I support the report by Mr Hartmut Nassauer of the Group of the European People's Party (Christian Democrats) and European Democrats (PPE-DE Group) on protection of the environment through criminal law, and I want to see those who cause serious environmental harm being held liable for it under criminal law by tightening and ensuring compliance with European Union legislation.
Cyanide technology must be banned in Roşia Montană (Verespatak). The destruction of forests in the Szekler Land and other regions of Romania is also harming the environment. The motorway that is under construction in Transylvania could likewise cause serious environmental damage. Construction work on the Bystroye Canal in Ukraine continues. In Bulgaria a new nuclear power station is being built after this Member State was forced to shut down the Kozloduy plant. We should be paying greater attention to these issues.
(DE) Mr President, in the debate on the Lisbon Treaty in Germany, some left-wing groups are alleging, and invoking the European Convention for the Protection of Human Rights and Fundamental Freedoms in support of their allegation, that the Treaty would reintroduce the death penalty, so that - as they claim - people could be executed for the purpose of quelling an uprising. This is essentially an outrageous slur on the EHRC, which represents the inalienable core of the European value system and hence the symbol of a Europe which is committed to peace, freedom and the rule of law.
I am appalled that people are being exposed to this kind of scaremongering about the EHRC, to which the EU is to accede under the terms of the Treaty of Lisbon. I also protest vehemently against the statements made by some adherents of the Left equating the Reform Treaty with Hitler's Enabling Act of 1933. These are not only utterly absurd; they also amount to a monstrous trivialisation of German fascism. That goes beyond the bounds of decency and morality.
Mr President, Britain is one of seven countries proposing legislation to adopt a Council framework decision for common rules on the enforcement of legal decisions rendered in absentia. It will mean that a British citizen can be tried, convicted and sentenced in a foreign country without their presence in a court of law, and then removed to that country for imprisonment. They will find themselves in a position not of defending themselves in a trial, but of proving themselves innocent after a conviction.
Whilst there is a provision for retrials, not all EU Member States recognise retrials under their legal systems. This will further destroy the principle of habeas corpus and the freedom from arbitrary arrest and imprisonment traditionally enjoyed by British citizens and fundamental to English law and freedoms. Everything that was good about Britain is gradually being destroyed by membership of this malignant organisation known as the European Union.
(BG) Mr. President, ladies and gentlemen, the actions of Bulgarian authorities over the past several weeks clearly indicate once again that they have no intention nor any will whatsoever to deal with the main problem our country faces: to reform the judicial system and home affairs. Instead of protecting the lives and rights of citizens, the president, the prime minister, the prosecurot's office, the Ministry of Interior and the Sofia mayor have merged into a symbiotic entity and are using the levers of power solely for political recketeering of those who disagree with them.
What is worse, most of the media in Bulgaria, which ought to be the staunchest safeguards ensuring the irreversibility of the democratic path of development of our country, have entered into a bond, through financial interest, with the criminal element, and with the powers that be, and have become their vehement protectors and accomplices.
Anyone who disagrees with the official line has their voice muffled and is deprived of access to the public stage. Unfortunately, all our efforts to raise these issues and discuss them in Bulgaria have met with vehement resistance by the corrupt authorities, which is why we have been forced to seek the involvement of the European Court of Justice in order to save statehood in our country.
(EL) Mr President, I should like to say something about the very critical and deeply worrying situation in Lebanon.
In Parliament we have been watching the situation and have on many occasions debated the consequences of a prolonged crisis caused by the breakdown in the operation of institutions, the inability to elect a President of the Republic, the economic impasse resulting from occupation of the commercial and administrative centre, and fear of terrorist attacks.
This situation has culminated in all kinds of violence at the hands of Hezbollah because of the government's decision to ban the former's uncontrolled telecommunications network from operating.
Mr President, let me remind you that a delicate national consultation is under way in Qatar. We must try however we can to encourage this national dialogue, which needs to be conducted with due regard to the general interests of the citizens of Lebanon and their desire for prosperity, security and national independence. Let us take advantage of all the opportunities offered to us by our Association Agreement with the country.
Mr President, I would invite you to join with me, on behalf of the European Parliament, in sending good wishes for success to all the troops from the European Union Member States serving in Chad. That high-risk EU mission, sanctioned by the United Nations, will have 4 000 Member State troops on the ground, seeking to protect and assist the 430 000 refugees and internally displaced people currently living in 42 camps. It includes many hundreds of Irish troops who are following in the proud tradition of the Irish army's peacekeeping and humanitarian role.
This mission is an example of what we in Europe can do now, and indeed an indication of what we could do even more effectively and in a more timely fashion as soon as we can implement the humanitarian aid, the Petersberg tasks and the common foreign and defence policy provisions of the Lisbon Treaty.
I would urge you, Mr President, to convey our good wishes to the troops on the ground.
Mr President, I rise on the situation of the Roma minority and citizens from new Member States in Italy. In recent days there have been police raids on Roma communities in Rome. 118 of those detained have been ordered to be expelled immediately and the new mayor has said that he will expel 20 000 people. There have been arson attacks on Roma camps in the suburbs of Naples, with the mob preventing fire services getting in to extinguish the fires. Hundreds of immigrant families have fled for their lives and there are reports of a number of children missing. My colleague, Viktória Mohácsi, has been in Rome. She has sent worrying reports and I hope she will have an opportunity to respond to the Council's statement tomorrow.
We know attacks in many of our Member States on immigrant communities are a problem, but the level of violence in Italy is unusual. The OSCE has accused Italy of stigmatising migrants and it seems to me that the nature of the recent election campaign has led to a culture of impunity for those carrying out these attacks. Even Commissioner Frattini, who was the first to lecture the new Member States on the integration of ethnic minorities, is now questioning the Schengen Agreements. This issue is of Europe-wide concern. It goes to the heart of the reasons for founding the European Union and I would urge the Commission and the Council urgently to discuss the matter to see what can be done to help.
(PL) Mr President, at the Lima Summit pro-abortion amendments to the resolution on poverty and social exclusion were tabled by a Member of the European Parliament. This is an issue beyond the decision-making powers of the European Union institutions. Such matters are decided by national law.
During the deliberations of the Committee on Social Affairs, Exchange Programmes, the Environment, Education and Culture, in a separate vote for representatives of the parliaments of the two continents, the representatives of the European Parliament rejected the amendment, which meant that the committee did not adopt it. Neither parliament found it worthy of adoption. Between the deliberations of the committee and the plenary proceedings, the voting procedure was changed to a joint vote of representatives of both parliaments. The amendments were then adopted thanks to the votes of the Latin-American parliamentarians. Acceptance of this practice would mean that each of us could introduce into international documents, on behalf of the European Union, provisions that exceed the EU's mandate and engage its responsibility. I protest against such practices.
- (CS) Mr President, ladies and gentlemen, I think that the relevant bodies and institutions of the Community need to deal urgently with a serious phenomenon of the emergence of nationalist paramilitary groups in some Member States, specifically the Czech Republic and Hungary. As you know, so-called National Guards have been formed in these countries and are tolerated by the State authorities. The aim of these extreme right-wing organisations is to support nationalism and racism, and intimidate non-nationals and anyone with left-wing opinions. This was clearly demonstrated in Prague a few days ago. While the Hungarian Guard concentrates mainly on destroying relations between Hungarians and neighbouring nations, the Czech Guard, while also bigoted, is now becoming an instrument for intimidation not just of the left but of all democratic-minded citizens. These organisations, which are incompatible with the idea of a Europe based on friendship between nations, are all the more dangerous as they recruit into their ranks both former and present members of the military forces of these countries. I would like to make you aware of these facts as a matter of urgency.
(DE) Mr President, the Conference of Presidents recently decided to curb the influence of the Intergroups. Our meetings can henceforth take place in Strasbourg on Thursdays only. On that day, human rights experts, for example, cannot attend Intergroup meetings, because they are on the speakers' list for debates on matters of urgent importance. Moreover, most Members set off for their constituencies on Thursday afternoons, and many have to travel for several hours before they reach home.
While I fully understand the need to devote sufficient time to legislative work, the Intergroups are indispensable. We have voluntarily joined forces to examine issues that there is not enough time to deal with in committee, such as Tibet, the family and child protection, the Fourth World, the Baltic region or animal welfare. We are visible, we are audible, and we are responsible for many of the initiatives that emanate from the European Parliament. Now these most active of MEPs are being singled out, muzzled, stopped in their tracks and presented with a fait accompli in the form of a decision that they must no longer meet on Tuesdays or Wednesdays. Please ensure, Mr President, that this unwise decision is reversed.
I do not wish to comment on the decision, but I have to say that the President of Parliament is not as powerful as you seem to assume. Nevertheless, I shall, of course, look into the matter.
(HU) Thank you, Mr President. In the Vatican last week the Pope welcomed members of the Hungarian Conference of Catholic Bishops. At this audience, the head of the Catholic Church expressed appreciation for the activities of the Hungarian church and criticised the secular state, which he said penalises families; he condemned the law allowing unmarried couples to register as legal partnerships on the grounds that it legalises cohabitation by unmarried couples and gives civic rights to gay partnerships. He asserted that this law not only runs counter to Church doctrines, but also violates the Hungarian Constitution.
In secular Europe the Member States do not intervene in religious matters and the church does not put ideological pressure on the state. The Lisbon Treaty guarantees fundamental human rights, including freedom of religion, and establishes institutional relations between the EU and the churches.
Cooperation can only be based on reciprocity, however, and for this reason we strongly urge the Commission President, Mr Barroso, to act on the basis of the mandate he has been given and initiate a dialogue with the Catholic Church to protect secular Europe and European values. Thank you very much.
Mr President, I would like to continue the topic raised by my colleague, Thomas Mann, about moving intergroup meetings to Thursday afternoons. If the point is to help MEPs to concentrate more on plenaries, I really doubt it. In a way it is our job to be Mädchen für alles, to divide our time between different activities, and such a step also cannot prevent most MEPs leaving Thursday afternoon, because they have to catch their planes to reach their homes, to meet their voters the next day, Friday. And I am afraid that in this way the intergroups will unfortunately be placed between the hammer of plenaries and the anvil of constituencies. I think it would deal a crippling blow to their vibrant activities.
Maybe the best way is to trust intergroups to find the most practical and flexible modus vivendi by themselves, and I am encouraged by your response to Thomas Mann, Mr President.
(FR) Mr President, Commissioner, it is somewhat worrying that the Commission should have to be reminded of its responsibility for the fair implementation of European policies within each national territory.
The fact is that the French Government has singled out the region of Auvergne and withdrawn responsibility for the management of European Social Fund resources there from Local Employment Plans. The Government's position is incomprehensible. The bodies concerned have an excellent administrative track record and this partisan decision jeopardises structures that have been working for years to integrate the poorest people in society.
The European Commission needs to remind the French Government of its duties to be consistent and to respect the rules on implementation of European funding. We cannot have agreements with the European Union being applied in a divisive, partisan manner in different parts of the same country.
Mr President, the opening of negotiations on a new EU partnership and cooperation agreement with the Russian Federation has experienced certain setbacks, owing to the behaviour of some Member States, that many might perceive as obstructionist. I am glad the EU Council Presidency, the Commission and Lithuania have reached a consensus that enables us to renew the old agreement, which expired last year.
In delaying negotiations with Russia we are sawing off the branch on which we are sitting. There are several topics, from the environment and energy to visa regimes, immigration, cross-border projects and unresolved issues relating to Georgia and Moldova, that require a comprehensive political agreement on common objectives and measures. I trust that the Commission will use its mandate in the negotiations to the best interests of all the Member States.
(HU) Thank you for the opportunity to speak, Mr President. Ladies and gentlemen, the forthcoming Russia-European Union summit in Siberia may open up new opportunities. One potentially important outcome of the meeting will be the bilateral treaty, which could define relations between the two parties in the long term. Energy issues must be given a key place in this agreement, while at the same time keeping sight of the principle of reciprocity.
A major prerequisite for building reciprocity is ratification of the Energy Charter Treaty by Russia. This treaty creates transparent relationships in the energy market, contributes to security of supply, and stimulates investment. All of these are issues of vital importance for Russia too. After all, if capital investment in development is neglected, Russia could find itself suddenly unable to meet its commitments. Ratification of the Energy Charter Treaty by the Kremlin is therefore in both parties' interests.
The success of the forthcoming summit will depend on whether the Member States are able to step out of the shadow of short-term considerations and speak with one voice in order to protect the common interest. Thank you very much, Mr President.
(FR) Mr President, you did indicate earlier that you were not all-powerful: nonetheless, I am sure you are powerful enough to implement decisions by the Conference of Presidents.
On 24 April this year the Conference of Presidents decided, quite rightly, to ask the Quaestors to reconsider their decision of 26 September 2007, allocating facilities on the premises of the European Parliament for the European Business and Parliament Scheme.
During our last part-session we adopted the Stubb/Friedrich report on lobbyists. Quite frankly, for representatives of employers' organisations to set up shop within a parliamentary institution would seem to me to be a case of combining two things that should be separate and skewing our relations with the social partners - a step entirely alien to our parliamentary tradition in the European Union.
Furthermore, I do not understand why - following that decision by the Conference of Presidents - we have received invitations on your behalf from Mr Vidal-Quadras, Vice-President of Parliament, to a launching ceremony for the European Business and Parliament Scheme on 3 June.
I hope, Mr President, that you will bring your full authority to bear to restore order here and ensure that the decision by the Conference of Presidents is respected.
(BG) Mr. President, colleagues, the next Monitoring Report on Bulgaria is coming up. As a deputy chair of the Regional Development Committee and as a member of the Movement for Rights and Liberties, a party which is part of the ruling majority, I have been following closely the implementation of the Agreement on Bulgaria's accession to the EU. I am positive that in the past month the government of our country has once again rendered an unbiased analysis of problem areas and has declared its determination to deal with them.
An indicative fact is that in order to improve the absorption of European funds, a new deputy prime minister post was created, to oversee and coordinate operational programmes. This will improve communications with the European Commission and she will monitor the accurate and proper fulfilment of commitments made.
Structural changes are underway to streamline the functioning of administrations within ministries and state agencies. There have been changes of ministers in the government, the legal framework of home affairs and security is being amended, top officials are being replaced. The new Minister of Interior is taking measures to combat corruption and crime.
Bulgaria is proceeding on its way to cohesion with the Member States and I am confident that European institutions will make an objective assessment of our country's efforts.
(LT) I will take this opportunity to speak about the EU diplomatic mission in Belarus.
Quite recently a European Commission Office was opened in Minsk. A total of 14 Member States have their diplomatic missions in the Belarusian capital. Two more EU countries - the Netherlands and Finland - are covering Belarus from other EU countries. However, as many as 11 Member States are covering Belarus from Moscow. A few examples of these are Austria, Belgium, Greece, Denmark, Spain and also, regretfully, the country currently holding the EU Presidency, Slovenia. In my opinion, the wrong signal is being sent to the people of Belarus, especially when they are struggling to resist the designs of the regime to sacrifice Belarus to Russia. I believe it is time to urge all the Member States to start covering Belarus from their own territory, not from Moscow.
That concludes this item.